Case 2:15-cv-00555-RCL-SMD Document 290 Filed 03/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

NORTHERN DIVISION

ALDARESS CARTER, )
individually and for a class of similarly )
situated persons, )
)
Plaintiffs, )
)

Vv. ) Case No. 2:15-cv-555-RCL
)
THE CITY OF MONTGOMERY, et al., )
)
Defendants. )
)

 

ORDER

 

Upon consideration of plaintiffs’ Motion to Reconsider Order Granting Motion to Strike
[268], the opposition and reply thereto, and the record herein, plaintiffs’ motion is DENIED.
Allowing plaintiffs late disclosure would entitle defendants to extend the period for discovery,
which would upend the schedule set for dispositive motions and significantly extend the
schedule set last year. This case is already almost five years old, and far past time for disposition
by motion or trial. The Court fully took these factors into account when it issued the January 21,
2020 Order, and will not reconsider that Order.

IT IS SO ORDERED.

Date:.03/10/2020 Co c. Ltr

Royce C. Lamberth
United States District Court Judge
